Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 7, 2022 is acknowledged.  Claims 4, 10, 13, 17 and 20 are cancelled. Claims 1-3, 5, 7-9, 11, 14-16 and 18 are amended. Claims 1-3, 5-9, 11-12, 14-16 and 18-19 are pending and are under examination in this office action.
3.	Applicant’s arguments filed on June 7, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
5. 	The rejection of claims 4, 10, 13, 17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled. 
The rejection of claims 4, 8, 10, 13, 15, 17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 10, 13, 17 and 20.
The rejection of claims 1-4, 6-10, 12-17 and 19-20 under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Cataldo et al. (US9603872 or US2011/0008310) as evidenced by Manczak et al. (Hum. Mol. Genet. 2006; 15:1437-1449) and Picone et al. (Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 10, 13, 17 and 20.

Claim Rejections/Objections Maintained
In view of the amendment filed on June 7, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-12, 14-16 and 18-19 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for reducing escape latency and performing better swimming in a water maze behavior test and reducing expression levels of A1-42 and -secretase in the brain of mice injected with A1-40/1-42 by administering to the mice a composition comprising isolated mitochondria purified from human adipose-derived stem cells (hADSCs), does not reasonably provide enablement for a method for treating including curing Alzheimer disease (AD) caused by accumulation of -Amyloid peptides or improving including curing memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides or reducing a concentration of -Amyloid peptides in a brain neural cell in all forms of conditions in a subject in vivo using the claimed isolated mitochondria from stem cells as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1-3, 5-7, 9 and 11-12 that is directed to a method of curing AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-3, 5-9 and 11-12 as amended are drawn to methods for treating Alzheimer's disease (AD) in a subject and improving memory deficits and/or learning impairments of a subject, comprising administering to the subject a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer, and wherein the AD or the memory deficits and learning impairments are caused by accumulation of -amyloid peptide in the brain of the subject. The claims 1-3, 5-9 and 11-12 encompass methods of treating including curing AD and improving including curing memory deficits and/or learning impairments using the claimed isolated mitochondria in view of paragraphs [0038]-[0040] of the instant specification (based on published application).
Claims 14-16 and 18-19 as amended are drawn to a method for reducing a concentration of -Amyloid peptides in a brain neural cell of a subject, comprising administering to the subject a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer. The claims 14-16 and 18-19 as amended encompass reducing a concentration of -Amyloid peptides in a brain neural cell in all forms of conditions caused by all possible mechanism in a subject in vivo using the claimed isolated mitochondria in view of paragraphs [0034]-[0040] of the instant specification (based on published application).

On p. 9-14 of the response, Applicant argues that the claims are enabling because amended claims are limited to methods of treating AD and improving memory and/or learning impairments caused by accumulation of -Amyloid peptides in the brain of the subject and reducing a concentration of -Amyloid peptides in a brain neural cell of a subject and experimental data from Examples 3-4 of the specification provide support for the enablement. Applicant further cites Henstridge et al. (p. 94, left col.3rd paragraph, first sentence; p. 95, Box1; p.96, the last sentence in the left col.; p. 97, right col., 2nd paragraph; p. 98, right col. last paragraph to p. 99, left col., 1st paragraph; p. 101, right col, 3rd paragraph; p. 103, left col.3rd paragraph, last sentence), Swerdlow (p. 347, last sentence; p. 349, right col., last paragraph), Atwood et al. (p. 34, left col., 2nd paragraph, 1st sentence), Mantzavinos et al. (p. 1150, fig (1); p. 1151, left col.,4th paragraph, 1st sentence; p. 1151, left col., 2nd paragraph), Vorhees et al. (p. 852, right col. 2nd-3rd sentences; p. 852, right col., 2nd paragraph, Nature Protocols, 2006; 1:848-858) and Venkataramaiah et al. (abstract, 2nd and last sentences; Asian J. Pharm Clin. Res. 2018; 11:25-29), Bromley-Brits et al. (abstract, 5th sentence; J. Visualized Exp. 2011;53, e2920) Tayebati (p. 102, section 2.3, 1st paragraph; p.105, section 5, 1st paragraph, 3rd sentence and p. 106. left col., 2nd paragraph, 1st sentence) in support of the arguments.    
Note that the references of Mantzavinos, Vorhees, Venkataramaiah and Bromley-Brits are not listed on a PTO-1449. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Claims 1-3, 5-9 and 11-12 as amended encompass methods of curing AD and memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in the brain of the subject in view of the definition of “treating” and “improving” in paragraphs [0038]-[0039] of the instant specification (based on the published specification). However, neither the specification or the prior art provides support that administration of the claimed mitochondria isolated from stem cells can cure AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides. 
[0039] …the terms "treat," "treating," "treatment" and "improve," "improving," "improvement", which are used interchangeably, refer to being able to cure, reduce, stop the progression, slow down the progression, advantageously change, eliminate, or a combination thereof, any aspect of a disease, condition, or combination thereof.
[0038] …the term "pharmaceutically effective amount" refers to an amount capable of or sufficient to maintain or produce a desired physiological result, including but not limited to treating, reducing, eliminating, substantially preventing, or prophylaxing, or a combination thereof, a disease, disorder, or combination thereof…..
[0040] …the term "prevent," "preventing," or "prevention" refers to being able to substantially preclude, avert, obviate, forestall, stop, hinder, or a combination thereof, any aspect of a disease, condition, or combination thereof from happening, especially by advance action.

Currently, there is no cure for AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides by any given agent as evidenced by Henstridge et al. (see p. 103-104, Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously) and the Alzheimer’s Association website (www.alz.org/alzheimers-dementia/treatments#). AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides is an aging disease, which cannot be prevented or cured, and everyone has a potential of developing AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides. 
As previously made of record, the specification only shows that administration of a composition comprising isolated mitochondria purified from human adipose-derived stem cells (hADSCs) in a SHE buffer (0.25 M sucrose, 0.5 mM EGTA, 3 mM HEPES, pH 7.2) to mice injected with A42 peptides improved performance of escape latency and swimming in a water maze behavior test in the mice (Example 4, figure 4A-4B) and reduced the expression level of A42 and -secretase in the brain of mice injected with A42 as compared to animals with no treatment with mitochondria (Example 4, figure 5A-5C).
Neither the specification nor the prior art provides a well-established correlation between a better performance of escape latency and swimming in a water maze behavior test or reducing the expression level of A42 and -secretase in the brain by the mitochondria isolated from hADSCs in mice injected with A42 peptides as shown in Example 4 and curing AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject in vivo by the claimed mitochondria isolated from stem cells or hADSCs. The data shown in Example 4 are not for evaluation of curing AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides because AD or memory deficits and/or learning impairments are complex diseases, and each type of animal models of AD or memory deficits and/or learning impairments only reflects part of pathogenesis of the disease as taught by Henstridge et al. (see p. 94-103, tables 1-2; figures 1-2; Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8, cited previously), Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650, cited previously). There is no cure for AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject in vivo by any given agent. The specification provides insufficient guidance or evidence to demonstrate that Applicant can treat and cure AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject in vivo using the isolated mitochondria from stem cells or hADSCs as instantly claimed. Thus, it is unpredictable whether the claimed method can treat and cure AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
ii. Claims 14-16 and 18-19 as amended encompass reducing a concentration of -Amyloid peptides in a brain neural cell in any subject in vivo using the claimed isolated mitochondria. The limitation “in a subject” is not limited to those with an abnormally high concentration of -amyloid peptides or accumulation of -amyloid peptides in amyloid plaques and tau aggregation in neurofibrillary tangles and in need of reducing abnormal accumulation of -Amyloid peptides in a brain neural cell but also encompasses any subject with all possible conditions including those with a normal concentration of -Amyloid peptides in view of paragraph [0034] of the published specification. 
However, neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to reduce a concentration of -Amyloid peptides in a subject with a normal concentration of -Amyloid peptides in all possible conditions because the generation of -Amyloid peptides in brain neural cells is a normal and natural process as evidenced by Henstridge et al. (see p. 94-103, tables 1-2; figures 1-2). A skilled artisan would not know whether a subject with a normal concentration of -Amyloid peptides in all possible conditions can be used in the method without knowing whether reducing the concentration of -Amyloid peptides in a subject with a normal concentration of -Amyloid peptides would provide any benefits or adverse effects on the subject. Thus, it is unpredictable whether other conditions and other subjects including those with a normal concentration of -Amyloid peptides can be used in the claimed method of reducing a concentration of -Amyloid peptides in a brain neural cell of the subject, indicating undue experimentation would be required by a skilled artisan while practicing the claimed invention.
[0034] …. the term "reducing a concentration of -amyloid peptides" refers to that the concentration of -amyloid peptides in the brain of a subject treated with the mitochondria provided by the present invention is lower than ... not treated . .. Alternatively……the concentration of -amyloid peptides… after the subject was treated with the mitochondria ..lower than the concentration of…before ….. .. …… a subject who was induced to have an abnormally high concentration of -amyloid peptides …….

iii. The limitation “a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer” recited in independent claims 1, 7 and 14 indicates that the composition consists of mitochondria only and excludes other ingredients or solution/buffer. However, based on Examples 2 and 4 in paragraphs [0053] and [0080] of the published specification, the mitochondria are in a SHE buffer (0.25 M sucrose, 0.5 mM EGTA, 3 mM HEPES, pH 7.2) because the pellet of isolated mitochondria was resuspended with 50ul of the SHE buffer containing a protease inhibitor, and 30ug or 60ug of the isolated mitochondria in the SHE buffer containing a protease inhibitor was used and administered to mice injected with A42. Thus, it is unpredictable whether a composition consisting of mitochondria with no other buffer or ingredients in the claimed composition can be used in the claimed method.  
 [0053] The mitochondria…. were isolated and purified from human adipose-derived stem cells (ADSCs)…..The cells were resuspended with 2 ml of SHE buffer [0.25 M sucrose, 0.5 mM ethylene glycol tetraacetic acid (EGTA), 3 mM N-(2-hydroxyethyl) piperazine-N'-ethanesulfonic acid (HEPES), pH 7.2..… Then, the supernatant was removed, and the pellet (mitochondria) was resuspended with 50 ul SHE buffer containing a protease inhibitor and stored at 4oC for further use.

[0080]….animal model with learning impairments and memory deficits caused by -amyloid peptides was used to study the effect of isolated mitochondria on Alzheimer's disease…FIG. 4A also shows that mice which were injected with A42 and followed by treatment of 30ug or 60ug of the isolated mitochondria….. 

	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides can be treated or cured by the claimed mitochondria purified from stem cells or hADSCs, and whether other subject with all possible conditions including those with a normal concentration of -Amyloid peptides can be used in the method of reducing a concentration of -Amyloid peptides in a brain neural cell; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24,169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, no working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating AD by administration of the claimed polynucleotide encoding the RdCVF2L polypeptide (SEQ ID NQ:10). Accordingly, the rejection of claims 1-3, 5-9, 11-12, 14-16 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

Claim Rejections - 35 USC § 112
7.	Claims 1-3, 5-9, 11-12, 14-16 and 18-19 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9-14 of the response, Applicant argues that Applicant is in possession of the claimed methods in view of amendment to the claims and experimental data from Examples 3-4 of the specification for the same reasons set forth above.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed methods of treating and curing AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides in a subject or reducing a concentration of in a subject with a genus of conditions using the claimed composition consisting of mitochondria because:
i. For the reasons set forth above, there is no cure for AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject in vivo by any given agent as evidenced by Henstridge et al. (see p. 103-104, Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously) and the Alzheimer’s Association website (www.alz.org/alzheimers-dementia/treatments#). 
The specification provides no well-established correlation between the data shown in Example 4 and treating and curing AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject in vivo by the claimed mitochondria because there is no structural and functional correlation between a better performance in a water maze behavior test or the expression level of A42 and -secretase in the brain in mice injected with A42 peptides by the treatment of the claimed mitochondria compared to no treatment and cure for AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides in a subject in vivo. 
ii. The specification only describes using a composition comprising mitochondria in a SHE buffer (0.25 M sucrose, 0.5 mM EGTA, 3 mM HEPES, pH 7.2) containing a protease inhibitor in mice that were injected with A42 peptides to improve performance of escape latency and swimming in a water maze behavior test by the mice and reduce the expression level of A42 and -secretase in the brain of the mice injected with A42 as compared to the mice with no treatment of mitochondria (see Examples 2 and 4 in paragraphs [0053] and [0080], figure 4A-4B). In particular, the pellet of isolated mitochondria from human adipose-derived stem cells (ADSCs) was resuspended with 50ul of the SHE buffer, and 30ug or 60ug of the isolated mitochondria in the SHE buffer containing a protease inhibitor was used and administered to mice injected with A42. 
iii. The specification has not disclosed sufficient species for the broad genus of aqueous buffer because based on the definition of “aqueous buffer” in paragraph [0031] of the published specification, the limitation “aqueous buffer” is not limited to the SHE buffer(0.25 M sucrose, 0.5 mM EGTA, 3 mM HEPES, pH 7.2) containing a protease inhibitor, and can be any buffer. However, the specification fails to teach the detailed structures/sequences and characteristics for the claimed genus of aqueous buffer. 
[0031] ….the term "aqueous buffer" or "buffer solution", which are used interchangeably, refers to an aqueous solution consisting of a mixture of a weak acid and its conjugate base, or a weak alkali and its conjugate base, which can reduce the effect of addition of a strong acid or a strong alkali on the pH of the solution to a certain extent, and therefore maintain the stability of the pH of the solution….. the buffer solution includes sucrose, ethylene glycol tetraacetic acid (EGTA), and N-(2-Hydroxyethyl) piperazine-N'-2-ethanesulfonic Acid (HEPES)…the buffer solution is SHE buffer, including 0.25 M sucrose, 0.5 mM EGTA, and 3 mM HEPES.

The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of aqueous buffer for isolating mitochondria. 
Further, the specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed composition consisting of mitochondria, wherein the mitochondria are isolated and purified from a stem cell and an aqueous buffer for treating and curing AD or memory deficits and/or learning impairments caused by accumulation of -Amyloid peptides in a subject or reducing a concentration of -Amyloid peptides in a brain neural cell in a subject with a genus of all possible conditions. Moreover, the limitation “in a subject” is not limited to those with an abnormally high concentration of -amyloid peptides or accumulation of -amyloid peptides in amyloid plaques and tau aggregation in neurofibrillary tangles and in need of reducing abnormal accumulation of -Amyloid peptides in a brain neural cell but also encompasses any subject with all possible conditions including those with a normal concentration of -Amyloid peptides in view of paragraph [0034] of the published specification. 
iv. As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of treating including curing a subject with AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides by the administration of the claimed mitochondria requires either a working embodiment, a demonstration of operability in the treatment including cure of an art accepted animal model of the condition to be treated or cured, wherein the animal model has been shown to be reliably predictive of efficacy in the treatment or cure of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment or cure of that condition. In the instant case, the experimental results described in the specification consist primarily of the characterization of the effects of mitochondria on a mouse injected with A1-42 peptides with the treatment of mitochondria compared to no treatment. Whereas those results demonstrate that mice injected with A1-42 peptides and treated with mitochondria possess a better performance in a water maze behavior test and a reduced concentration of -amyloid peptide in response to exogenously administered mitochondria than control mice with no treatment, they do not support a conclusion that Applicant was in possession of a method of treating including curing AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides by the administration of the claimed mitochondria. At best, the experimental data in Example 4 of the specification shows that the exogenous administration of the mitochondria isolated from hADSCs to mice injected with A1-42 peptides, an animal model of AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides resulted in performing better in a water maze behavior and with a reduced expression level of A1-42 relative to untreated mice injected with A1-42 peptides. These results do not constitute a reduction to practice of a method of curing a subject afflicted with AD or memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides or a method of reducing a concentration of -Amyloid peptides in a subject with all possible conditions including subjects with a normal concentration of -Amyloid peptides. Consequently, Applicant has failed to demonstrate possession of the claimed methods as of the earliest effective filing date of the instant application.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the structural and functional correlation between the data shown in the specification and the claimed methods, the detailed chemical structure of the encompassed genus of aqueous buffer, and the detailed characteristics of the claimed genus of subject for reducing a concentration of -Amyloid peptides in vivo, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-3, 5-9, 11-12, 14-16 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 7, 2022.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11-12, 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3, 5-9, 11-12, 14-16 and 18-19 are indefinite because independent claims 1, 7 and 14 recite the limitation “a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer”. The limitation “a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer” recited in independent claims 1, 7 and 14 indicates that the composition consisting of mitochondria only without a solution or buffer. However, based on Examples 2 and 4 in paragraphs [0053] and [0080] of the published specification, the mitochondria are resuspended with 50ul of a SHE buffer (0.25 M sucrose, 0.5 mM EGTA, 3 mM HEPES pH 7.2) containing a protease inhibitor, and 30ug or 60ug of the isolated mitochondria in the SHE buffer containing a protease inhibitor was used and administered to mice injected with A42. Thus, it is unclear whether or not the claimed mitochondria consisted in the claimed composition are in an aqueous solution or buffer, and whether the claimed composition also contains an aqueous buffer or solution, which renders the claims indefinite. 
 [0053] The mitochondria…. were isolated and purified from human adipose-derived stem cells (ADSCs)…..The cells were resuspended with 2 ml of SHE buffer [0.25 M sucrose, 0.5 mM ethylene glycol tetraacetic acid (EGTA), 3 mM N-(2-hydroxyethyl) piperazine-N'-ethanesulfonic acid (HEPES), pH 7.2..… …the pellet (mitochondria) was resuspended with 50 ul SHE buffer containing a protease inhibitor….for further use.

In addition, the transitional phrase “consisting of” recited for the claimed composition in independent claims excludes any element or ingredient not specified in the claim. However, dependent claims 5, 11 and 18 include additional ingredients for the aqueous buffer recited in independent claims, which renders the claims indefinite. See MPEP2111.03-II.
II. CONSISTING OF 
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”)….. A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. 

For examination purposes, the limitation “a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer” recited in independent claims is interpreted as “a composition consisting of an effective dose of mitochondria in an aqueous buffer, wherein the mitochondria are isolated and purified from a stem cell and an aqueous buffer”

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Cataldo et al. (US9603872, cited previously) in view of Choi et al. (US2020/0009198, cited previously), and evidentiary references: Manczak et al. (Hum. Mol. Genet. 2006; 15:1437-1449, cited previously), Picone et al. (Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179, cited previously) and Zuk et al. (Mol. Biol. Cell, 2002; 13:4279-4295).
Claims 1-3, 6-9, 12, 14-16 and 19 are drawn to methods for treating Alzheimer's disease (AD) caused by accumulation of -Amyloid peptides, improving memory deficits and/or learning impairment caused by accumulation of -Amyloid peptides and reducing a concentration of -Amyloid peptides in a brain neural cell of a subject, comprising administering to the subject a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer. The limitation “a composition consisting of an effective dose of mitochondria isolated and purified from a stem cell and an aqueous buffer” is interpreted as “a composition consisting of an effective dose of mitochondria in an aqueous buffer, wherein the mitochondria are isolated and purified from a stem cell and an aqueous buffer”.
Dependent claims are directed to wherein the effective does is at least 0.07mg/kg of body weight of the subject (claims 3, 9 and 16), brain injection (claims 6, 12 and 19).
Cataldo et al. (US9603872) teaches methods for treating neurodegenerative disorders associated with mitochondrial dysfunction including AD in a subject, comprising administering to the subject a composition comprising an effective dose of isolated and substantially pure mitochondria formulated with a pharmaceutically acceptable excipient or one or more agents, wherein the mitochondria are isolated from a stem cell and an aqueous buffer, and wherein the pharmaceutically acceptable excipient or one or more agents include different amino acids, vitamins, antioxidants,  buffers, bulking agents, lipids as carriers  (see col.2, lines 20-67; col. 3, lines 13-20; 37-55; col. 4, line 45 to col. 6, line 24; col. 10, lines 10-; col.15, line 45-col. 16, line 6; col. 16, lines 15-col. 18, line 2; col. 18, lines 7-42; col. 21-29, examples 1-2; col. 30, claims 1-9, in particular). Cataldo also teaches that dose ranges from about 1mg to about 10g/kg of body weight or optimizing the doses and regimens, which is “at least 0.07mg/kg of body weight of the subject” as recited in claims 3, 9 and 16 (see col. 18, lines 9-18). Cataldo teaches intracranial, intracerebroventricular, intracerebral, intraventricular, intracisternal, or directly into discrete areas or nuclei of the brain such as rostral ventromedial medulla (RVM) or a brain ventricle or onto the dura matter, which meet the limitation “brain injection as recited in claims 6, 12 and 19 (col. 18, lines 29-42).
Cataldo also teaches AD and memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain because patients with AD have memory deficits and learning impairments, which are caused by accumulation of -amyloid peptides in the brain as in claim 13 or 20 as evidenced by Manczak et al. (see p.1437, abstract; p. 1439-1440; p. 1442-1443; Manczak et al., Hum. Mol. Genet. 2006; 15:1437-1449, cited previously) and Picone et al. (see p. 3-6; Picone et al., Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179, cited previously).
The limitations “improving memory deficits and/or learning impairments of a subject” recited in the preamble of claim 7 and “reducing a concentration of -amyloid peptides in a brain neural cell of a subject” recited in the preamble of claim 14 are intended results of administration of mitochondria isolated from an stem cell and an aqueous buffer to patients with AD and are also inherent results administration of the claimed mitochondria from stem cells to patients with AD. Note that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) and MPEP 2111.02-1.
But Cataldo does not explicitly teach that the composition consisting of mitochondria in an aqueous buffer. 
While Cataldo does not explicitly teach that the composition consisting of mitochondria in an aqueous buffer, Choi et al. (US2020/0009198) teach this limitation and the use of the composition consisting of mitochondria in an aqueous buffer for treatment of neurodegenerative diseases including ischemic disease. In particular, Choi teaches different diseases associated with mitochondria dysfunction including AD and dementia, and also teaches methods for treating diseases associated with mitochondria dysfunction including multiple sclerosis encephalopathy, muscular dystrophy or an ischemic disease including stroke using a pharmaceutical composition comprising exogenous mitochondria as an active ingredient alone, wherein the mitochondria are isolated and purified from different cells including different stem cells: human mesenchymal stem cells, adult stem cells, induced pluripotent stem cells, embryonic stem cells, bone marrow stem cells, neural stem cells, limbal stem cells, and tissue-derived stem cells including mesenchymal stem cells obtained from fat tissue (see paragraphs [0011]-[0015]; [0040]-[0041]; [0044]-[0045]; [0054]; [0067]-[0068]; [0075]; [0079]-[0084]; [0107]-[0109], example 2; [0152]-[0154], Example 14; [0167]-[0169], Example 18, claims 39-50).  Choi also teaches mitochondria isolated and purified from human adipose-derived stem cells (hADSCs) because Choi teaches mesenchymal stem cells isolated from human fat tissue are hADSCs as evidenced by Zuk et al. (see p.429, abstract; Zuk et al., Mol. Biol. Cell, 2002; 13:4279-4295). Choi also teaches a dose of 1-80ul, 10-70ul, or 40-60ul per administration at a concentration of 0.1-500ug/ml, 0.2-450ug/ml or 0.5-400ug/ml or 0.1-200ug/ml or 0.2-10ug/ml ([0051]-[0052]; [0083]). The dose ranges for the mitochondria disclosed by Choi are either within or overlap with the claimed ranges (i.e. 0.01mg-100mg/kg of body weight based on 500ug/1x105 cells and the dosage of 2x103 to 2x107 cells/kg of body weight or 0.05mg-50mg/kg of body weight based on the dosage of 1x104 to 1x107 cells/kg of body weighty). 
A person of ordinary skill in the art would have recognized that applying the known composition comprising exogenous mitochondria isolated from stem cells as an active ingredient alone disclosed by Choi to the method disclosed by Cataldo would have yield the predictable result of treating AD caused by AD accumulation of -amyloid peptides in the brain, improving memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain and reducing a concentration of  -amyloid peptides in a brain neural cell of the subject. The exogenous mitochondria isolated from stem cells as an active ingredient alone in a composition would be effective to treat mitochondria dysfunction diseases including AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain or reduce a concentration of  -amyloid peptides in a brain neural cell of the subject with mitochondria dysfunction diseases including AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known composition comprising exogenous mitochondria isolated from stem cells as an active ingredient alone disclosed by Choi to the method disclosed by Cataldo to treat AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain or to reduce a concentration of  -amyloid peptides in a brain neural cell of the subject with AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain. 

11.	Claims 3, 5, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Cataldo et al. (US9603872) in view of Choi et al. (US2020/0009198) and evidentiary references: Manczak et al. (2006), Picone et al. (2014) and Zuk et al. (2002) as applied to claims 1-3, 6-9, 12, 14-16 and 19 above, and further in view of McCully et al. (US10370458, cited previously).
Cataldo and Choi are set forth above but fail to teach an aqueous buffer comprising sucrose, EGTA and HEPES as in claims 5, 11 and 18.
While Cataldo and Choi do not teach an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8, McCully teaches this limitation and provides motivation and an expectation of success. In particular, McCully teaches a mitochondrial composition comprising mitochondria and a pharmaceutically acceptable carrier which is a sterile mitochondria buffer comprising 300mM sucrose, 10mM HEPES and 1mM EGTA (col. 13, lines  53-67; col. 33, lines 4-15) and method of isolating mitochondria without damaging mitochondria, and using an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8 for maintaining the structural stability of mitochondria and for better storage of stabilizing mitochondria for treatment of different diseases including mitochondrial dysfunction disorders including neurodegenerative diseases, Parkinson’s disease or multiple sclerosis (see col. 33, lines 4-15; col. 24, lines 3-10; col. 27, lines 52-67; col. 28, lines 56-col. 29, line 11, in particular). 
A person of ordinary skill in the art would have recognized that applying the known technique of using an aqueous buffer comprising sucrose, EGTA, and HEPES to isolate mitochondria disclosed by McCully to the method of Cataldo and Choi would have yield the predictable result of isolating mitochondria from an stem cell in an aqueous buffer comprising sucrose, EGTA, and HEPES and using the isolated mitochondria for treating AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain and reducing a concentration of  -amyloid peptides in a brain neural cell of the subject. The mitochondria isolated from an stem cell and an aqueous buffer comprising sucrose, EGTA, and HEPES as an active ingredient alone in a composition would be effective to treat mitochondria dysfunction diseases including AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain or to reduce a concentration of  -amyloid peptides in a brain neural cell of the subject with mitochondria dysfunction diseases including AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique and buffer comprising sucrose, EGTA, and HEPES disclosed by McCully to the method of Cataldo and Choi to isolate mitochondria from a stem cell and use the isolated mitochondria from a stem cell or hADSCs as an active ingredient alone in a composition and yield the predictable result of effectively treating mitochondria dysfunction diseases including AD or memory deficits and learning impairments caused by accumulation of -amyloid peptides in the brain or reducing a concentration of  -amyloid peptides in a brain neural cell of the subject. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
In addition, while Cataldo and Choi do not teach a dose range that is exactly identical to the claimed dose range (i.e. at least 0.07mg/kg of body weight) as recited in claims 3, 9 and 16, Cataldo, Choi and McCull dose ranges that overlap with the dose of at least 0.07mg/kg of body weight. In particular, Cataldo teaches that a dose range of about 1mg to about 10g/kg of body weight, and standard clinical trials can be used for optimizing the doses and regimens (see col. 18, lines 9-18). Choi teaches a dose of 1-80ul, 10-70ul, or 40-60ul per administration at a concentration of 0.1-500ug/ml, 0.2-450ug/ml or 0.5-400ug/ml or 0.1-200ug/ml or 0.2-10ug/ml or at 0.005-50ug or 0.05-25ug of mitochondria that can be administered per 1x105 cells or 0.1-500ug, 0.2-450ug or 0.5-400ug per 1x105 cells at the dosage of 2x103 to 2x107 cells/kg of body weight or the dosage of 1x104 to 1x107 cells/kg of body weight ([0051]-[0052]; [0083]). McCully teaches a dose range of at least 1x102 to 1x1014 or more; 1x1010 to 1x1014 or 1x103 to 1x106 or 2x107, and also teaches that skilled practitioners will be able to determine dosages depending on the size of area and location and other variables for treatment of different diseases including mitochondrial dysfunction disorders including neurodegenerative diseases, Parkinson’s disease or multiple sclerosis (see col. 19, lines 21-67; col. 24, lines 3-10; col. 27, lines 52-67; col. 28, lines 56-col. 29, line 11, in particular). 
The teachings of Cataldo, Choi and McCully provide motivation and an expectation of success in using the claimed dose range of at least 0.07mg/kg of body weight because the claimed method requires a dose of at least 0.07mg/kg of body weight, which overlaps with the range of Cataldo, Choi and McCully because Cataldo teaches a dose range of about 1mg to about 10g/kg of body weight, and standard clinical trials can be used for optimizing the doses and regimens, McCully teaches a dose range of at least 1x102 to 1x1014 or more; 1x1010 to 1x1014 or 1x103 to 1x106 and also teaches that skilled practitioners will be able to determine dosages depending on the size of area and location and other variables and Choi teaches at of a dose of 1-80ul, 10-70ul or 40-60ul per administration wherein the heterologous mitochondria is at a concentration of 0.01-500ug/ml, 0.2-450ug/ml or 0.5-400ug/ml or at 0.005-50ug or 0.05-25ug of mitochondria that can be administered per 1x105 cells or 0.1-500ug, 0.2-450ug or 0.5-400ug per 1x105 cells at the dosage of 2x103 to 2x107 cells/kg of body weight or the dosage of 1x104 to 1x107 cells/kg of body weight. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP §2144.05-I. In addition, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP §2144.05-I.
Further, it is obvious to optimize workable range because it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the dose range disclosed by Cataldo, Choi and McCully is either within or overlaps with the claimed range, and routine optimization of Cataldo, Choi and McCully’s dose ranges would have led to the claimed range of at least at least 0.07mg/kg of body weight. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Cataldo, Choi and/or McCully because Cataldo, Choi and McCully teach that this entire range for treating AD or other neurodegenerative diseases, and also teaches how to optimize the dose range and regimens. 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.



Conclusion

12.	NO CLAIM IS ALLOWED.




13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US9738871; was also published as US20160257924, cited previously) teach a method of isolating mitochondria without damaging mitochondria, and using an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8 for maintaining the structural stability of organelles and mitochondria and for better storage of stabilizing mitochondria and organelles (see col. 3, lines 46- 59, col. 7-9, examples 1-2, table 1; col. 10-11, claims 1-9, in particular).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 8, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649